Justice BREYER, concurring.
In light of the facts that four Justices have voted to grant the application referred to the Court by THE CHIEF JUSTICE, that we are currently in recess, and that granting a stay will preserve the status quo (as of the time the Court of Appeals made its decision) until the Court considers the forthcoming petition for certiorari, I vote to grant the application as a courtesy. See Medellín v. Texas , 554 U.S. 759, 765, 129 S.Ct. 360, 171 L.Ed.2d 833 (2008) (BREYER, J., dissenting).
Justice GINSBURG, Justice SOTOMAYOR, and Justice KAGAN would deny the application.